Name: Commission Regulation (EEC) No 94/89 of 16 January 1989 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85
 Type: Regulation
 Subject Matter: trade policy;  marketing
 Date Published: nan

 18 . 1 . 89 Official Journal of the European Communities No L 14/5 COMMISSION REGULATION (EEC) No 94/89 of 16 January 1989 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85 HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 of Regulation (EEC) No 1 609/88 is hereby replaced by the following : The butter referred to in Article 1 ( 1 ) of Regulation (EEC) No 3143/85 must have been taken into storage before 1 August 1986 or between 1 August and 31 October 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas, as provided for in Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced price of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 3036/88 (4), butter put up for sale must have entered storage before a date to be determined ; whereas, in view of the level of butter stocks, the date in the first subparagraph of Article 1 of Commission Regulation (EEC) No 1 609/88 (*), as last amended by Regulation (EEC) No 3405/88 (6), which fixes the latest time of entry into storage of butter sold under Regulation (EEC) No 3143/85, should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission 4 (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 110, 29 . 4. 1988, p. 27. 0 OJ No L 298, 12. 11 . 1985, p. 9. O OJ No L 271 , 1 . 10 . 1988, p. 93. 0 OJ No L 143, 10 . 6. 1988, p. 23. b) OJ No L 299, 1 . 11 . 1988, p. 59 .